Citation Nr: 9911406	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-13 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Department of Veterans Affairs benefits 
under the provisions of 38 U.S.C.A § 3500 (Chapter 35).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
August 1945 to November 1948, and from June 1954 to July 
1955.  He served in the Navy Reserves in 1954 and 1955, and 
in the North Carolina Air National Guard from June 1981 to 
the time of his death in August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for the cause of the veteran's death and 
entitlement to survivors and dependents educational 
assistance.  The appellant, widow of the veteran, perfected 
an appeal on those issues.  

As a preliminary matter, the Board notes that the appellant 
had filed a claim in September 1983 specifically for death 
pension benefits.  At that time, she indicated on her 
application that she did not wish to file a claim for the 
cause of the veteran's death.  In October 1983, the RO denied 
her death pension on the basis of excess income and 
gratuitously offered that the veteran's death was not due to 
a service-connected disability.  In November 1996, the 
appellant filed her current claim specifically requesting 
entitlement to dependency and indemnity compensation and 
Chapter 35 education benefits.  Inasmuch as there is no prior 
claim by the appellant for the benefits currently on appeal, 
the Board agrees with the RO that de novo consideration of 
the current claim is appropriate 






FINDINGS OF FACT

1.  The veteran's death certificate reports that he died on 
August [redacted], 1983, at 56 years of age from arteriosclerotic 
heart disease; no other significant medical condition is 
listed.  

2.  At the time of the veteran's death, he was service-
connected for residuals of amebic dysentery and pes planus, 
both of which were rated as noncompensably disabling; he died 
while in a non-duty status with the Air National Guard.  

3.  The veteran did not have a heart condition, including 
arteriosclerotic heart disease, during active duty service or 
within one during the presumptive period following his 
separation from active duty.  

4.  The veteran's Air National Guard service medical records 
do not reflect any complaints, findings, or symptomatology 
associated with a heart condition, including arteriosclerotic 
heart disease.  

5.  There is no competent medical evidence that a disability 
of service origin caused, hastened, or substantially or 
materially contributed to cause the veteran's death.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim for VA survivors and dependents benefits under 
38 U.S.C. Chapter 35 lacks legal merit and must be denied as 
a matter of law.  38 U.S.C.A.§§ 3500, 3501 (West 1991); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran died on August [redacted], 1983, of arteriosclerotic 
heart disease.  His death certificate reported no other significant 
medical disorders present at the time of his death.  He was 
service connected for residuals of amebic dysentery and pes 
planus, both of which were rated as noncompensably disabling.  

The veteran's active duty service medical records, including 
his service entrance examination in June 1944 and his 
separation examination of November 1948, do not reflect any 
complaints or symptomatology associated with a heart 
condition.  His heart was consistently found as normal and 
his blood pressure readings are consistently reported as 
being within normal limits.  The veteran's Air National Guard 
service medical records from May 1980 to April 1983 show that 
he underwent four flight physical examinations, including 
echocardiograms, during that time.  The results of all 
examinations reveled his heart as normal and his blood 
pressure readings are reported as consistently within normal 
limits, ranging from 120/80 to 132/82.  The most recent 
physical examination and echocardiogram reports are dated in 
April 1983.  

According to a Department of the Air Force letter, dated in 
January 1997, the veteran was a member of the North Carolina 
Air National Guard from June 13,1981 until his death on 
August [redacted], 1983.  The letter also states that the veteran was 
in a nonduty status at the time of his death.  Attached to 
the letter are copies of documents ascertaining the veteran's 
service status.  

II.  Analysis

A.  Service Connection for the Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  In addition, where a veteran served 90 
days or more and a chronic disease, such as cardiovascular 
disease, including hypertension and arteriosclerotic heart 
disease, becomes manifest to a compensable degree within a 
prescribed period after service (for cardiovascular disease, 
10 percent within one year of termination of such service) 
such disease shall be presumed as having been incurred in 
service, even though there is no evidence of such disease 
during the period of service; the presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (1998).   

The Board also observes that, with respect to the veteran's 
Air National Guard service, the applicable laws and 
regulations permit service connection only for a disability 
resulting from a disease or injury incurred in or aggravated 
coincident with active duty for training, or for disability 
resulting from injury during inactive duty training.  See 38 
U.S.C.A. § 101(22),(23),(24) (West 1991); 38 C.F.R. § 3.6 
(1998).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  To establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The initial question on appeal, however, that must be 
answered with respect to any claim for VA benefits is whether 
the appellant has presented a well-grounded claim of service 
connection.  In this regard, the appellant has the "burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence; an allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Where, as here, the 
determinative issue involves medical diagnosis and etiology, 
competent medical evidence to that effect that the claim is 
plausible is required.  Id.  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In the instant case, the appellant's claim must be denied as 
not well grounded because there is no competent medical 
evidence that the cause of the veteran's death 
(arteriosclerotic heart disease) was of service origin, or 
that a disability for which he was granted service connection 
during his lifetime (residuals of amebic dysentery and pes 
planus) was in any way related to the veteran's death. 

Neither the service medical records pertaining to the 
veteran's period of active duty nor his National Guard 
service reflect any complaints, findings, or symptomatology 
pertaining to a heart condition, including arteriosclerotic 
heart disease.  Moreover, there are no non-service medical 
records indicating any heart disease or elevated blood 
pressure readings during the veteran's lifetime; indeed, the 
first medical evidence that the veteran suffered from heart 
disease is his death certificate.  Hence, there is no medical 
basis upon which to conclude that arteriosclerotic heart 
disease was present during active service, or within one year 
of termination of such service.  Likewise, the record 
contains no competent medical evidence of a nexus between the 
heart condition resulting in the veteran's death, and either 
of the disabilities for which the veteran was service 
connected during his lifetime--residuals of amebic dysentery 
or pes planus.  

In the absence of competent medical evidence indicating that 
a disability of service origin caused, hastened, or 
substantially or materially contributed to cause the 
veteran's death, the claim for service connection for the 
cause of the veteran's death is not plausible, and must be 
denied as not well grounded.  While the appellant may well 
believe that the cause of her husband's death should be 
service-connected, as a lay person without the appropriate 
medical training or expertise, she is not competent to render 
a probative opinion on such a medical matter.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Where, as here, 
the determinative issue involves a medical matter, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps, 126 F.3d at 1468; Grottveit, 5 Vet. 
App. at 91, 93 (1993).  

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied as not well grounded.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epp, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

Although the RO did not specifically deny the claim as not 
well grounded, when a RO does not specifically address the 
question whether a claim is well grounded, but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to an appellant solely from the omission of the 
well-grounded analysis." See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  The Board also notes that the RO notified 
the appellant of the legal requirement to submit a well-
grounded claim in the July 1995 Statement of the Case (SOC) 
and November 1998 Supplemental Statement of the Case (SSOC), 
and of the need to submit evidence showing a nexus between 
the veteran's death and his service or service-connected 
disability.  Thus, the duty to inform the appellant of the 
evidence necessary to complete her application for service 
connection has been met.  See 38 U.S.C.A. § 5103(a) (1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

II. Chapter 35 Benefits

Chapter 35 dependents' educational assistance is a program of 
education or special restorative training that may be 
authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38  U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

Basic eligibility for certification of dependents' 
educational assistance exists if the veteran (1) was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability); or, if a serviceperson (5) is on 
active duty as a member of the Armed forces and is, and, for 
a period of more than 90 days, has been listed by the 
Secretary concerned in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in line of 
duty by a  foreign government or power.  Service connected 
disability or death must have been the result of active 
military, naval, or air service on or after April 21, 1898.  
38 C.F.R. § 3.807.

In this case, however, none of the criteria for basic 
eligibility for Chapter 35 benefits are met.  While the Board 
has sympathetically considered the appellant's assertions 
that death benefits should be awarded simply because the 
veteran died while a member of the Air National Guard, the 
Board notes that, under the circumstances of this case, the 
veteran did not die in service or during a period of active 
service; indeed, the Department of the Air Force has 
determined that the veteran was in a non-duty status at the 
time of his death.  Furthermore, at the time of his death, 
the veteran's only two service-connected disabilities were 
rated as noncompensable, and there is no medical indication 
that either of these disabilities resulted in total, 
permanent disability at the time of death.  Finally, for the 
reasons set forth above, the cause of the veteran's death was 
not a disability now deemed to be of service origin.  

Where, as here, the law and not the evidence is dispositive 
of the claim, the claim should be denied because of lack of 
legal merit or lack of entitlement under the law.
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for the cause of the veteran's death is denied.  

The claim for Chapter 35 benefits is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

